        Case 3:17-cv-00344-SB        Document 61      Filed 12/11/18   Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



AMERICAN HALLMARK INSURANCE                                      Case No. 3:17-cv-00344-SB
COMPANY OF TEXAS, a foreign
corporation,                                                                   JUDGMENT

                     Plaintiff,

              v.

OREGON INTERIORS, INC., an Oregon
corporation; AARON ENSLEY, an individual;
and BROOKE ENSLEY, an individual,

                     Defendants.


       Based on the record and this Court’s Opinion and Order,

       IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff has no duty to defend the

“Fox Lawsuit” (Multnomah County Circuit Court Case No. 16CV30165), and therefore

JUDGMENT IS ENTERED on behalf of Plaintiff on its First Claim for Relief, as well as on

Defendants’ Counterclaims. This case is DISMISSED with prejudice, and the Court denies any

pending motions as moot.

       DATED this 11th day of December, 2018.


                                                  STACIE F. BECKERMAN
                                                  United States Magistrate Judge

PAGE 1 – JUDGMENT
